         Case 3:19-cv-01183-KAD Document 1-4 Filed 08/01/19 Page 1 of 3



From: Habib Olapade
Sent: Wednesday, July 17, 2019 11:50 AM
To: Peter J. Brann
Subject: Re: Grade

Wonderful, Professor Brann! Why so? Also, I emailed y'all about a month ago for feedback but did not
start the appeal preventing a response until three days ago. Why did it take so long to hear back? Please
advise. Thanks!


From: Peter J. Brann <PBrann@brannlaw.com>
Sent: Wednesday, July 17, 2019 11:48 AM
To: Habib Olapade
Cc: James Tierney
Subject: RE: Grade

We are happy to provide feedback, but in light of the fact that you are appealing your grade, we do not
think it would be appropriate to speak until after that process has been concluded.


Peter J. Brann I BRANN & ISAACSON
207.689.9731 I pbrann@brannlaw.com           I Download V-Card

From: Habib Olapade <habib3355@outlook.com>
Sent: Monday, July 15, 2019 1:32 PM
To: Peter J. Brann <PBrann@brannlaw.com>
Subject: [External] Grade

Hi Professor Brann!
I hope this note finds you swell! I checked my grade report and saw the mark you entered after I
submitted my SO-page single spaced paper. I'm curious moving forward - did I receive this mark
because of attendance or because of the work product itself? Because I checked the paper with a paid
plagiarism service, and it reported back to me that all the sources that were used in the piece were
cited and given credit. I only ask because if the mark is for attendance, I can explain to both you and
the Associate Deans why I was absent and provide email evidence for the explanation. Please advise.
Best,
Habib


From: Habib Olapade < habibyale@gmail.com >
Date: Wednesday, February 6, 2019
Subject: Class Absences
To: "Peter J.Brann"< PBrann@brannlaw.com >



Fine by me Professor Brann. I sincerely hope that you will like what you hear.
On Wed, Feb 6, 2019, 9:15 AM Peter J. Brann <PBrann@brannlaw.com wrote:
Thanks for the prompt response, but I found it a bit perplexing. A couple of comments:
           Case 3:19-cv-01183-KAD Document 1-4 Filed 08/01/19 Page 2 of 3




         •    If you are suggesting that being conservative means your input is unnecessary or
         unwelcome, you are incorrect. We have had numerous Fed Soc folks in this class at Harvard,
         and they have often participated extensively and done very well. Jim has acted as a reference
         for clerkships for them. In the January term at Harvard, we placed 2 people in the Texas AG's
         Office and placed the president of the Harvard Fed Soc in the Utah AG's Office. We actually
         appreciate a diversity of views in class.
         •    You need to get perm ission to write a paper, and it will need to be about AG's, which
         sounds a bit far afield from what you are contemplating. The reason that we don't people
         thinking about topics until we get a month or so into the semester is get a better
         understanding of what AG's do.

In any event, if you are going to take the course, we want you to attend class. Also, we would like you to
come meet with us at 9:30 next Monday at our office (M36A) so that we can talk about this further.


Peter J. Brann I BRANN & ISAACSON
207.689.9731 I pbrann@brannlaw.com          I Download V-Card
From: Habib Olapade <habibyale@gmail.com >
Sent: Tuesday, February 5, 2019 2:20 PM
To: Peter J. Brann <PBrann@brannlaw.com >
Subject: Re: Class Absences


Hi Professor Brann!

I hope this note finds you swell and that you are having a delightful day! I greatly appreciate
your concern and would be more than happy to resume attendance if you would prefer that
although given the apparent fact that I will likely be returning to Texas to work as an
appellate attorney for the state after graduation, one can doubt whether my input would be
consequential on the more politically charged topics. Please rest assured that I have been
diligent in attending to the final paper for your course out of due respect for both you and
Professor Tierney. If I recall correctly, you instructed us not to begin on the matter until
week four. !just left a draft, though, with your Assistant Ms. Cooper. It is 10 single spaced
pages. The piece covers a matter at the intersection of Texas constitutional law and oil and
gas regulation. I don't know what the custom is elsewhere in New England, in terms of
student progress after the first few weeks or so, but the paper should be done within a short
period of time. See you soon. Thanks!

Best,

Habib
On Tue, Feb 5, 2019 at 11:01 AM Peter J. Brann <PBrann@brannlaw.com > wrote:
Jim and I have noticed that you have not been attending The Role of the State Attorney
General, and do not appear to have opened or downloaded the readings. That obviously
concerns us.
       Case 3:19-cv-01183-KAD Document 1-4 Filed 08/01/19 Page 3 of 3




Could you explain what's going on? If you would prefer to call, you can reach me at the
number below.

Peter J. Brann I BRANN & ISAACSON
207.689.9731 I pbrann@brannlaw.com    I Download V-Card




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to
report this email as spam.




Habib Olapade
Stanford University I Class of 2017
Yale Law School I Class of 2020
Linkedin: https://www.linkedin.com/in/habib-olapade-31637b80/
Twitter: https://twitter.corn/habib olagade
Instagram: https://www.instagram.com/ljftinglegally/




                                                          [. h-L--   f   Bl
